I think the decree granted in the circuit should be reversed, but cannot assent to the decree directed in the opinion of Mr. Justice McDONALD.
Plaintiff, for conscientious reasons, does not want a divorce, and, therefore, applied for separate maintenance, *Page 559 
as she had a right to do. Unfortunately, she invoked such relief under the statute permitting the court to grant separate maintenance or a divorce. Had she invoked another statute she could have the relief she asks and the court could not compel her to take a divorce. The reserve power to grant a divorce instead of separate maintenance should be exercised in accordance with the application of the wronged wife, unless good reason exists for refusal. There is no appeal to my sense of equity in refusing her what she is entitled to have and compelling her to free her husband. Just how the best interests of plaintiff and the two little children will be served in compelling this innocent wife to accept the relief the guilty husband wants is beyond my imagination.
The decree should be reversed and a decree entered here for separate maintenance, thereby leaving defendant incapable of contracting another matrimonial alliance and keeping him in a position to devote his earnings, in part, to the worthy end of supporting his wife and children.
SHARPE, C.J., and STEERE, J., concurred with WIEST, J. *Page 560